
	

113 S2439 IS: NSA Internal Watchdog Act
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2439
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mrs. McCaskill (for herself, Mr. Coats, Ms. Mikulski, Mr. Tester, and Ms. Collins) introduced the following bill; which was read twice and referred to the Select Committee on
			 Intelligence
		
		A BILL
		To amend the Inspector General Act of 1978 to provide for the Inspector General of the National
			 Security Agency to be appointed by the President, by and with the advice
			 and consent of the Senate, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the NSA Internal Watchdog Act.
		
			2.
			Inspector General of the National Security Agency
			
				(a)
				Elevation of Inspector General status
				The Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				
					(1)
					in section 8G(a)(2), by striking the National Security Agency,; and
				
					(2)
					in section 12—
					
						(A)
						in paragraph (1), by inserting the Director of the National Security Agency; after Export-Import Bank;; and
					
						(B)
						in paragraph (2), by inserting the National Security Agency, after the National Aeronautics and Space Administration,.
					
				(b)
				Date of appointment
				Not later than 90 days after the date of the enactment of this Act, the President shall nominate a
			 person for appointment, by and with the advice and consent of the Senate,
			 as Inspector General of the National Security Agency under section 3(a) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) consistent with the
			 amendments made by subsection (a).
			
				(c)
				Transition rule
				An individual serving as Inspector General of the National Security Agency on the date of the
			 enactment of this Act pursuant to an appointment made under section 8G of
			 the Inspector General Act of 1978 (5 U.S.C. App.)—
				
					(1)
					may continue so serving until the President makes an appointment under section 3(a) of such Act
			 with respect to the National Security Agency consistent with the
			 amendments made by subsection (a); and
				
					(2)
					shall, while serving under paragraph (1), remain subject to the provisions of section 8G of such
			 Act that, immediately before the date of the enactment of this Act,
			 applied with respect to the Inspector General of the National Security
			 Agency and suffer no reduction in pay.
				
			3.
			Annual review of mechanisms for reporting employee or contractor complaints
			Section 8H(g)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the
			 end the following new subparagraph:
			
				
					(E)
					In the case of the Inspector General of the National Security Agency, a review of the mechanisms
			 for submitting complaints that are available to an employee of or
			 contractor to the National Security Agency and any recommendations of the
			 Inspector General for improving such mechanisms.
				.
		
			4.
			Special provisions concerning the National Security Agency
			The Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting after section 8J the
			 following new section:
			
				
					8K.
					Special provisions concerning the National Security Agency
					
						(a)
						General counsel to the Inspector General
						
							(1)
							In general
							There is a General Counsel to the Inspector General of the National Security Agency, who shall be
			 appointed by the Inspector General of the National Security Agency.
						
							(2)
							Duties
							The General Counsel to the Inspector General of the National Security Agency shall—
							
								(A)
								serve as the chief legal officer of the Office of the Inspector General of the National Security
			 Agency;
							
								(B)
								provide legal services only to the Inspector General of the National Security Agency;
							
								(C)
								perform such functions as the Inspector General may prescribe; and
							
								(D)
								serve at the discretion of the Inspector General.
							
							(3)
							Office of the General Counsel
							There is an Office of the General Counsel to the Inspector General of the National Security Agency.
			 The Inspector General may appoint to the Office to serve as staff of the
			 General Counsel such legal counsel as the Inspector General considers
			 appropriate.
						
						(b)
						Testimony
						
							(1)
							Authority to compel
							The Inspector General of the National Security Agency is authorized to require by subpoena the
			 attendance and testimony of former employees of the National Security
			 Agency or contractors, former contractors, or former detailees to the
			 National Security Agency as necessary in the performance of functions
			 assigned to the Inspector General by this Act.
						
							(2)
							Refusal to obey
							A subpoena issued under this subsection, in the case of contumacy or refusal to obey, shall be
			 enforceable by order of any appropriate United States district court.
						
							(3)
							Notification
							The Inspector General shall notify the Attorney General 7 days before issuing any subpoena under
			 this section.
						
						(c)
						Prohibitions on investigations for national security reasons
						
							(1)
							Evaluations of prohibitions
							Not later than 7 days after the date on which the Inspector General of the National Security Agency
			 receives notice or a statement under section 8G(d)(2)(C) of the reasons
			 the Secretary of Defense is prohibiting the Inspector General from
			 initiating, carrying out, or completing any audit or investigation, the
			 Inspector General shall submit to the Permanent Select Committee on
			 Intelligence and the Committee on Armed Services of the House of
			 Representatives and the Select Committee on Intelligence and the Committee
			 on Armed Services of the Senate an evaluation of such notice or such
			 statement.
						
							(2)
							Inclusion in semi-annual report
							The Inspector General shall include in the semiannual report prepared by the Inspector General in
			 accordance with section 5(a) a description of the instances in which the
			 Secretary of Defense prohibited the Inspector General from initiating,
			 carrying out, or completing any audit or investigation during the period
			 covered by such report.
						
						(d)
						Standard for audits and investigations
						In carrying out any audit or investigation of a surveillance or data collection program, the
			 Inspector General shall—
						
							(1)
							assess the impact of such program on civil rights and civil liberties;
						
							(2)
							assess the effectiveness and use, including any improper or illegal use, of such program; and
						
							(3)
							make any recommendations the Inspector General considers appropriate to improve the protection of
			 civil rights and civil liberties in the operation of such program.
						
						(e)
						Availability of reports
						
							(1)
							Availability
							Each report to Congress or a committee of Congress by the Inspector General shall be made available
			 to all Members of Congress.
						
							(2)
							Member of Congress defined
							In this subsection, the term Member of Congress means a Senator, a Member of the House of Representatives, or a Delegate or Resident Commissioner
			 to the Congress.
						.
		
			5.
			Audit of surveillance programs and background investigations
			
				(a)
				Audit
				The Inspector General of the National Security Agency appointed under section 3(a) of the Inspector
			 General Act of 1978 (5 U.S.C. App.) consistent with the amendments made by
			 section 2(a) of this Act shall perform a comprehensive audit of—
				
					(1)
					the effectiveness and use, including improper or illegal use, of surveillance and data collection
			 programs of the National Security Agency, including programs conducted
			 pursuant to sections 501 and 702 of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1861 and 1881a);
				
					(2)
					the interactions between the National Security Agency and the court established under section
			 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803(a)), including the accuracy of the information provided to such court
			 by the Agency and the compliance of the Agency with orders of such court;
			 and
				
					(3)
					the process for conducting background investigations of persons for purposes of employment or
			 potential employment by the National Security Agency or for receiving
			 access to classified information.
				
				(b)
				Report
				Not later than 180 days after the date on which the Inspector General of the National Security
			 Agency is appointed under section 3(a) of the Inspector General Act of
			 1978 (5 U.S.C. App.) consistent with the amendments made by section 2(a)
			 of this Act, the Inspector General of the National Security Agency shall
			 submit to the Permanent Select Committee on Intelligence of the House of
			 Representatives and the Select Committee on Intelligence of the Senate a
			 report containing the results of the audit conducted under subsection (a).
			
				(c)
				Rule of construction
				Nothing in this section shall be construed to alter the responsibility of the Inspector General
			 of the National Security Agency to conduct audits or investigations of the
			 surveillance programs of the National Security Agency and the background
			 investigation process for employment or access to classified information
			 on an ongoing basis in accordance with the Inspector General Act of 1978
			 (5 U.S.C. App.).
			
